Per Curiam.
The petition is denied. See Luster v. W. Palm Beach Hous. Auth., 801 So.2d 122, 123 (Fla. 4th DCA 2001) (holding that section 112.3187(9)(f), Florida Statutes, requires temporary reinstatement pending trial of a Whistle Blower’s suit only when an employee has been “discharged,” allegedly in retaliation for a protected disclosure, but also holding that where an employee has been simply transferred or demoted, there is no statutory right to temporary reinstatement); see also Metro. Dade Cty. v. Milton, 707 So.2d 913, 914-15 (Fla. 3d DCA 1998).

Petition denied.

May, Gerber and Forst, JJ., concur.